 Case 5:17-cv-01197-JLS-MRW Document 72 Filed 09/02/20 Page 1 of 2 Page ID #:475



 1

 2

 3

 4

 5

 6

 7

 8                    UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10

11                                          CASE NO. ED CV 17-1197-JLS (MRW)
     GEORGE HUFFMAN,
12
                       Plaintiff,           ORDER ACCEPTING REPORT
13                                          AND ADOPTING FINDINGS,
                                            CONCLUSIONS, AND
14            v.                            RECOMMENDATIONS OF
     RIVERSIDE COUNTY SHERIFF               UNITED STATES
15   STANLEY SNIFF, et al.,                 MAGISTRATE JUDGE
16
                       Defendants.
17

18
          Pursuant to 28 U.S.C. § 636, the Court has reviewed the motion for
19
     summary judgment, the records on file, and the Report and
20
     Recommendation of the United States Magistrate Judge. The Court has
21
     engaged in a de novo review of those portions of the Report to which
22
     Defendants have objected. The Court accepts the findings and
23
     recommendations of the Magistrate Judge and adopts them as its own.
24
     //
25
     //
26
     //
27

28 //
 Case 5:17-cv-01197-JLS-MRW Document 72 Filed 09/02/20 Page 2 of 2 Page ID #:476



 1       IT IS THEREFORE ORDERED that Defendants’ motion for summary
 2 judgment is granted and the case is dismissed with prejudice.

 3

 4 DATED: September 2, 2020

 5

 6

 7                                    HON. JOSEPHINE L. STATON
                                      UNITED STATES DISTRICT JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                         2
